Citation Nr: 0902933	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than April 1, 2003 
for the award of a 40 percent rating for service-connected 
spondylolisthesis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2005, the Board awarded a 40 
percent rating for service-connected spondylolisthesis.  In 
implementing this decision, the RO's August 2005 rating 
decision assigned an effective date of July 26, 2004 for 
awarding the 40 percent rating.  The veteran appealed the 
effective date of award assigned by the RO.

In a rating decision dated June 2006, the RO revised its 
decision by awarding an effective date of April 1, 2003 for 
the award of a 40 percent rating for service-connected 
spondylolisthesis.  The veteran maintains he is entitled to 
an earlier effective date for this award.

In June 2006, the veteran withdrew his request for a hearing 
before the RO.


FINDINGS OF FACT

1.  The veteran submitted a written document requesting an 
increased rating for service-connected spondylolisthesis on 
January 25, 1999, and appealed to the Board an RO denial of 
his claim.

2.  In a June 2005 decision, the Board awarded a 40 percent 
rating for service-connected spondylolisthesis; the RO 
effectuated the award effective to April 1, 2003.

3.  An increase in disability resulting from the veteran's 
service-connected spondylolisthesis is not factually 
ascertainable as occurring prior to April 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2003 
for the 40 percent award for service-connected 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC's) 5292, 5293, 5295 (in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, DC 5293 (in effect beginning on 
September 23, 2002); 38 C.F.R. § 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement an effective date earlier than 
April 1, 2003 for the award of a 40 percent rating for his 
service-connected spondylolisthesis.  He essentially argues 
that his lumbar spine disability symptoms supporting his 40 
percent rating effective April 1, 2003 have not materially 
changed since January 25, 1999, the date he filed an 
increased rating claim that ultimately resulted in an award 
of a 40 percent rating by the Board's June 2005 decision.

The Board understands the veteran's central argument.  
Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
The implementing regulation specifies than an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Procedurally, the veteran filed an increased rating claim for 
service-connected spondylolisthesis on January 25, 1999.  At 
that time, the veteran had been in receipt of a 20 percent 
rating for service-connected spondylolisthesis under DC 5299-
5295.  This contemplated service-connected spondylolisthesis 
rated by analogy to a lumbosacral strain manifested by muscle 
spasm on extreme bending, loss of lateral spine motion, 
unilateral, in standing position.  See 38 C.F.R. § 4.71a, DC 
5295 (1998).  See also 38 C.F.R. §§ 4.20, 4.27.

In March 2002, the veteran underwent surgical treatment for 
service-connected L5-S1 spondylolithesis, including L5-S1 and 
L4-5 decompressions, instrumented posterior transverse 
process fusion, and posterior lumbar interbody fusion.  As a 
result, the veteran is in receipt of an award of a temporary 
total evaluation for surgical convalescence for the period 
from March 27, 2002 to April 1, 2003.  

The Board's June 2005 decision determined that the veteran's 
range of motion findings during a July 2004 VA examination 
approximated the criteria for a 40 percent rating under DC 
5292 (severe limitation of lumbar spine motion).  In 
pertinent part, the Board made the following findings of 
fact:

After assessing the evidence of record in light 
of the potentially applicable criteria, the Board 
finds that an evaluation of 40 percent is 
warranted under the old criteria for rating 
limitation of lumbar spine motion.

The word "severe" is not defined in the VA 
Schedule for Rating Disabilities. Rather, it is 
the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate 
rating that would compensate the veteran for 
impairment in earning capacity, functional 
impairment, etc.  Although the criteria under 
Diagnostic Code 5292 were less defined and 
numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be 
obtained from the amended regulations.  Looking 
at these figures for normal ranges for guidance, 
the medical evidence shows the following: 
limitation of forward flexion is 60 degrees 
versus a normal range of 90 degrees (limited by 
1/3rd); limitation of extension of 15 degrees 
versus a normal range of 30 degrees (limited by 
1/2); limitation of lateral flexion of 15 degrees 
versus a normal range of 30 degrees (limited by 
1/2); and limitation of rotation of 25 degrees 
versus a normal range of 30 degrees (minimal 
limitation).

Considering the significant limitations shown 
with forward flexion, extension, and lateral 
flexion (limited by 33 or 50 percent), the Board 
concludes the medical evidence approximates the 
criteria for a 40 percent rating under Diagnostic 
Code 5292.  That is, the overall limitation of 
motion of the lumbar spine, as shown by the most 
recent VA examination, is reasonably classified 
as severe.

Review of the entire record finds that the 
probative value and weight of the totality of the 
evidence is in such balance as to require 
resolution of doubt in the veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports 
an increased rating of a 40 percent evaluation 
under the old criteria of Diagnostic Code 5292.  
This increased rating would also compensate the 
veteran for the level of functional loss he now 
experiences.

In effectuating the award, the RO has determined that the 
effective date of award extends to April 1, 2003, which is 
the day after the veteran's temporary total evaluation for 
surgical convalescence ended.  In essence, the question 
before the Board is whether it is factually ascertainable 
that the veteran's severe limitation of lumbar spine motion 
existed prior to the award of the temporary total evaluation 
for surgical convalescence in effect from March 27, 2002 to 
April 1, 2003.

At the time the veteran filed his claim for an increased 
rating in 1999, the regulations then in effect provided for a 
40 percent rating for favorable ankylosis of the lumbar spine 
(DC 5289), severe limitation of lumbar spine motion (DC 
5292), severe, recurring attacks of intervertebral disc 
syndrome (IVDS) with intermittent relief (DC 5293) or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (DC 5295).

Effective September 23, 2002, DC 5293 was revised to evaluate 
IVDS (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 40 percent rating was 
provided for IVDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent).  38 C.F.R. § 4.71a, 
DC 5293 (effective September 23, 2002).  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to IVDS that required bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from IVDS that were 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, DC 5293, Note (2). 

If IVDS was present in more than one spinal segment, provided 
that the effects in each spinal segment were clearly 
distinct, each segment of the spine was to be evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method resulted in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 
5293, Note (3).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.

The final rule implementing the amendments to DC 5293 
effective September 23, 2002 did not provide for retroactive 
effect.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  
Therefore, these amendments may only be applied beginning on 
September 23, 2002.

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124a, DC's 8520, 8620, 8720.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  Id.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 (IVDS).  
Reference is made to DC 5003 for degenerative arthritis of 
the spine and to the formula for rating IVDS based on 
incapacitating episodes with instructions to apply the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IVDS Based on Incapacitating Episodes) 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In pertinent 
part, a 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The final rule implementing the General Rating Formula for 
Diseases and Injuries of the Spine did not provide for 
retroactive effect.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Therefore, these provisions cannot be applied prior to 
September 26, 2003, and need not be further discussed in 
deciding this case.

The Board fully understands the veteran's highly rational 
argument.  On review of the record in its entirety, the Board 
cannot conclude that it is factually ascertainable that the 
veteran's service-connected spondylolisthesis met the 
criteria for a 40 percent rating prior to April 1, 2003.  The 
Board notes that the competent evidence of record 
demonstrated an overall lumbar spine disability no more than 
moderately disabling in degree.  There was no evidence of 
severe limitation of lumbar spine motion, characteristics of 
severe lumbosacral strain, severe and recurring attacks of 
IVDS, chronic neurologic deficits of IVDS or incapacitating 
episodes of IVDS having a total duration of at least four 
weeks.

Evidence of record prior to the veteran's March 2002 surgery 
included a June 1999 VA examination report which measured 
lumbar spine flexion to 80 degrees, extension to 20 degrees, 
bilateral lateral bending to 30 degrees, and bilateral 
lateral rotation to 35 degrees.  No spasm or tenderness of 
the back was shown, and neurologic examination was 
unremarkable.  No other range of motion findings are 
reported.  By reference to the new criteria defining normal 
ranges of lumbar spine motion, the veteran only demonstrated 
a 10 degree loss of forward flexion and extension, and no 
motion loss in rotation and bending.  Overall, this 
examination reports provides strong evidence against a 
finding that it was factually ascertainable that the veteran 
met the criteria for a 40 percent rating under DC's 5289, 
5292, or 5295 for any time prior to April 1, 2003.

The Board also finds that, prior to April 1, 2003, it is not 
factually ascertainable that the veteran's service-connected 
spondylolisthesis warranted an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The June 1999 VA examiner specifically addressed 
this issue by finding that the veteran demonstrated painful 
motion, and that pain could further limit functional ability 
during flare-ups.  However, the examiner further stated that 
it was not feasible to express such functional impairment in 
terms of additional limitation of motion.

Simply stated, prior to April 2003, the medical record 
provided highly probative evidence against this claim. 

While the veteran undoubtedly experienced episodes of pain 
and muscle spasm as claimed, it is important for the veteran 
to understand that these problems provided the basis for his 
20 percent rating.  Even in light of this evidence, the 
overall medical evidence demonstrated that there was simply 
no basis to assign a 40 percent evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine based on the objective 
medical evidence.  Id.  The June 1999 VA compensation and 
pension examination findings, rather than supporting the 
veteran's claim, provided highly negative evidence against 
this claim. 

The record also reflects that the veteran's complaint of 
chronic pain of the back and legs refractory to treatment led 
to his surgery in 2002.  At his June 1999 VA examination, the 
veteran reported instances where his back froze up at times 
with intermittent episodes of pain radiating from the back 
into both legs to about the knees, and intermittent numbness 
and tingling from the back to about the knees.  A December 
2001 clinical record reflected treatment for an acute 
exacerbation of lumbago suggesting L4/S1 nerve symptoms (sx).  
At that time, the veteran reported a similar problem one to 
two years previously which improved within a week.

Notably, the medical findings, as contained in the June 1999 
VA examination report as well as VA clinical visitations in 
September 1999 and December 2001, found no evidence of 
chronic neurological deficits due to the service-connected 
spondylolisthesis.  As reflected by the veteran's own 
statements, the veteran had more than intermittent relief 
from exacerbations.  Furthermore, there are no documented 
instances wherein the veteran required bed rest prescribed by 
a physician and treatment by a physician for more than 4 
weeks during any twelve month period.  Overall, the lay and 
medical evidence provides strong evidence against a finding 
that it was factually ascertainable that the veteran met the 
criteria for a 40 percent rating under DC's 5293, in effect 
before and after September 23, 2002, for any time prior to 
April 1, 2003.

Based on the above, the Board finds that it is not an 
increase in disability to the 40 percent rating resulting 
from the veteran's service-connected spondylolisthesis is not 
factually ascertainable as occurring prior to April 1, 2003.  
The Board is aware of the veteran's descriptions of chronic 
low back pain, leg pain and muscle spasm.  However, the 
findings reported by the VA examiners and clinicians 
substantially outweigh his assertions.  The appeal, 
therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran challenged the RO's assignment of an 
effective date of award pursuant to the award of a 40 percent 
service-connected spondylolisthesis by the Board in June 
2005.  In conjunction with the claim before the Board, the 
veteran was provided VCAA notice in July 2003 and June 2004 
which substantially complied with the VCAA notice 
requirements.  

The issue on appeal involves a retroactive review of the 
evidence of record at the time of the Board's June 2005 
decision.  Notably, the Board's June 2005 decision advised 
the veteran of the DC's applicable to his claim.  In March 
2006, the RO provided the veteran a letter advising him of 
the types of evidence and/or information deemed necessary to 
establish a disability rating and effective date of award.  
Thus, substantially compliant VCAA notice has been provided.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any notice defects as to timing 
were cured with readjudication of the claim in the July 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

On appellate review, the Board sees no areas in which further 
notice or development is needed.  Importantly, a remand for 
additional notice or development in this case would delay 
adjudication of this claim and provide no apparent benefits 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

An effective date prior to April 1, 2003 for the award of a 
40 percent rating for spondylolisthesis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


